737 N.W.2d 768 (2007)
COMMUNITY RESOURCE CONSULTANTS, INC., Plaintiff-Appellee,
v.
PROGRESSIVE MICHIGAN INSURANCE COMPANY, Defendant-Appellant.
Docket No. 133416. COA No. 269726.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether, for purposes of MCL 500.3145(1), a loss is incurred at the time the treatment or services are provided, rather than at the time a bill is submitted for the treatment or services in question. The parties should not submit mere restatements of their application papers.